NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIANHUI YE,                                     No.    19-70788

                Petitioner,                     Agency No. A216-275-828

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 5, 2020**
                                Pasadena, California

Before: NGUYEN, HURWITZ, and FRIEDLAND, Circuit Judges.

      Xianhui Ye, a native and citizen of China, petitions for review of a decision

of the Board of Immigration Appeals dismissing his appeal from the order of an

immigration judge (“IJ”) denying an application for asylum and withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal.1 We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.       The adverse credibility determination was supported by substantial

evidence. See Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017) (stating

standard of review). Ye submitted a certification to the IJ from a Catholic church,

stating that he attended church activities. But, at his hearing, Ye could not recall any

information in the certification, including the name of the church, the date of

services, or the person in charge. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir.

2007) (per curiam) (“[I]nconsistencies between testimonial and documentary

evidence [are] a proper basis for an adverse credibility finding.”).

      2.       An applicant seeking asylum or withholding of removal must show past

persecution or a well-founded fear of future persecution. 8 C.F.R. § 1208.13(b)

(asylum); id. § 1208.16(b) (withholding of removal).          Absent his discredited

testimony, Ye did not meet this burden. The documentary evidence establishes only

that he was arrested and interrogated by Chinese police, which alone does not

compel a finding of past persecution. See Al-Saher v. INS, 268 F.3d 1143, 1146 (9th

Cir. 2001), amended on other grounds, 355 F.3d 1140 (9th Cir. 2004). Nor does any

non-testimonial evidence compel a finding that Ye reasonably feared future

persecution.

      PETITION FOR REVIEW DENIED.

1
     Ye also applied for protection under the Convention Against Torture
(“CAT”), but his petition for review does not challenge the denial of CAT protection.

                                           2